Citation Nr: 1036337	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-27 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for headaches, to include 
as due to exposure to herbicides.

4.  Entitlement to service connection for memory loss, to include 
as due to exposure to herbicides.

5.  Entitlement to service connection for balance problems, to 
include as due to exposure to herbicides.

6.  Entitlement to service connection for infertility, to include 
as due to exposure to herbicides.

7.  Entitlement to service connection for bilateral hand 
disability, to include peripheral neuropathy, claimed as pain and 
swelling, to include as due to exposure to herbicides.

8.  Entitlement to service connection for bilateral foot 
disability, to include peripheral neuropathy, claimed as pain and 
swelling, to include as due to exposure to herbicides.

9.  Entitlement to service connection for pituitary tumor, to 
include as due to exposure to herbicides.

10.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression. 

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1968 to 
October 1970.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.  

In March 2009, the Veteran testified before the Decision Review 
Officer in Indianapolis, Indiana.  A transcript of that hearing 
is of record.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  The appellant submitted additional written 
evidence at the hearing with a written waiver of RO 
consideration, which was signed by the appellant.

At the May 2010 Travel Board hearing, the Veteran's agent 
indicated that she believed that there may be an appeal pending 
for a claim for entitlement to service connection for residuals 
of a right eye injury.  In an October 2006 decision, the RO 
denied entitlement to service connection for residuals of a right 
eye injury.  (In his notice of disagreement (NOD), dated in 
November 2006, the Veteran noted that it was an injury to the 
left eye; however the Veteran's service treatment records (STRs) 
reflect a cyst removal and scar under the right eye.)  A 
September 2007 RO decision granted service connection for a scar, 
residual of a cyst excision under the right eye, evaluated as 
noncompensable.  At the Travel Board hearing, the Veteran 
testified that he did not recall ever expressing disagreement 
with the grant of a noncompensable evaluation for the eye 
disability, and there is no evidence of record which reflects a 
disagreement with the evaluation; therefore, the Board finds that 
that issue is not properly on appeal.

The Veteran also testified as to a skin rash.  The Veteran's 
claim for entitlement to service connection for contact 
dermatitis was denied in October 2006.  The Veteran did not file 
an NOD to this denial and an SOC was not issued on that claim.  
(See NOD dated in November 2006 and SOC dated in September 2007).  
In March 2009, the Veteran filed a new claim for a skin 
disability.  In April 2010, the claim was denied because no new 
and material evidence was received.  The Board finds that it does 
not have jurisdiction over this issue, as there is no evidence of 
record that there has been a notice of disagreement, SOC, or VA 
Form 9 (substantive appeal).  

In October 2004, the Veteran was denied entitlement to service 
connection for impotency.  Although the rating decision styled 
the claim as one for entitlement to special monthly compensation, 
the decision clearly states that service connection for impotency 
is denied.  The Veteran did not file a notice of disagreement 
within one year, and the decision became final.  In April 2006, 
the Veteran filed a new claim for entitlement to service 
connection for erectile dysfunction.  Accordingly, the Board has 
styled the Veteran's claim as whether new and material evidence 
has been received.

The issues of entitlement to service connection for hypertension, 
residuals of a stroke, headaches, memory loss, balance problems, 
infertility, bilateral hand disability, bilateral foot 
disability, a pituitary tumor, and whether new and material 
evidence has been received to reopen a claim for erectile 
dysfunction, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent credible evidence of record does not reflect that 
the Veteran has a current diagnosis of an acquired psychiatric 
disability.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, was 
not incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In correspondence dated in June 2006, VA notified the Veteran of 
what evidence was required to substantiate the claim, of his and 
VA's respective duties for obtaining evidence, and that a 
disability rating and effective date would be assigned in the 
event of award of the benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), military personnel 
records, and private treatment records.  Additionally, the claims 
file contains the statements of the Veteran.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The Board finds that a VA examination with regard to the issue of 
entitlement to service connection for an acquired psychiatric 
disability is not warranted.  The Secretary's obligation under 38 
U.S.C. § 5103A(d) to provide the Veteran with a medical 
examination or to obtain a medical opinion occurs when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 
81 (2006).  

The Veteran avers that he has depression.  There is no competent 
credible clinical evidence of record that the Veteran has 
depression, or any other acquired psychiatric disability.  
Moreover, there is no clinical or lay evidence that the Veteran 
has recurrent symptoms of an acquired psychiatric disability, 
other than the Veteran's own statements that he has symptoms.  
While the Veteran is competent to report his symptoms of feeling 
depressed and worried, he has not alleged any specific incident 
in service which could be causally related to his symptoms.  
Moreover, the Board finds that the Veteran is less than credible 
with regard to his symptoms.  There are numerous medical records 
in the claims file; however, none of them reflect complaints of 
an acquired psychiatric disability.  Moreover, in a claim for 
posttraumatic stress disorder, the Veteran avers that his 
symptoms began due to the death of a close friend in Vietnam.  
However, the evidence of record reflects that the friend died 
prior to the Veteran entering active service.  Upon entrance to 
active service, the Veteran's reported that he had never had 
depression or excessive worry.  (See report of medical history 
dated in July 1968).  The Veteran has not alleged any treatment 
for his alleged disability or that he has ever been clinically 
diagnosed with an acquired psychiatric disability.  Importantly, 
the Veteran's STRs are negative for any complaints of, or 
treatment for, an acquired psychiatric disability, to include 
depression.  As there is no evidence of a current disability, no 
treatment records of a symptomatology of a current disability, 
and no evidence of an in-service event, injury, or disease, a VA 
examination is not warranted under McLendon.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 
(1999). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to Court decisions, it surely 
applies to those of a superior tribunal, the Federal Circuit.557 
F.3d 1355 (Fed. Cir. 2009).  

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has depression; however, there is no 
competent clinical evidence of record that the Veteran has an 
acquired psychiatric disability, to include depression.  The 
Board notes that the Veteran avers that ever since a high school 
friend died in Vietnam, he has had a "hard time," trouble 
sleeping, worries about death, hears strange sounds in his sleep, 
thinks he sees something during his sleep, cannot relax, has 
tense muscles, has an unusual change in his behavior, and wakes 
up every morning with a headache and fatigue.  He also noted that 
he worries about money, his job, and his health, and that he is 
very depressed.  

The first element of a claim for service connection is evidence 
of a current disability.  The Board finds that this first element 
has not been met.  Although the Veteran claims he is depressed, 
there is no evidence of record that he has every complained of, 
or sought treatment for depression, from a medical professional.  
The first and only evidence that the Veteran is depressed is his 
claim with VA.  There is no evidence of any diagnosis of 
depression, or any other psychiatric disability.  

The Veteran testified that he was first seen for a psychiatric 
impairment in the 1980s; however, he did not testify as to any 
specifics, but instead discussed the discovery of his tumor.  
(See Board hearing transcript, pages 16 and 17).  He has never 
testified, in either the DRO or the Board hearing, nor provided 
any information or evidence, as to any treatment or diagnosis of 
any psychiatric disability.  He has not provided any information 
to VA regarding possible clinical records regarding a diagnosis.

The Veteran testified at the DRO hearing that when he was in the 
service he was a young man and had never been away from home.  He 
further indicated that this led to emotional problems and that he 
wanted his mother to have a minister write a letter to get him 
out of service.  (See DRO hearing, page 8).  The Veteran's STRs 
and military personnel records are negative for any emotional or 
psychiatric problems.  His report of medical examination for 
separation purposes, dated in October 1970, reflects that his 
psychiatric condition was noted to be normal upon clinical 
examination.  His military personnel record reflects that he was 
recommended for reenlistment in February 1970 and in October 
1970.

The Veteran avers that he has had psychiatric difficulty since 
the death of his friend, C.S., in Vietnam in 1968.  A Pre-JSRRC 
memorandum dated in October 2009, reflects that C.S. died in 
Vietnam in March 1968.  The Veteran did not enter active service 
until November 1968.  Therefore, even if the Board were to find 
that the Veteran was credible as to the onset of his disability, 
such an onset date precedes his service.  Nevertheless, there is 
absolutely no competent credible evidence of record which 
indicates that the Veteran has a current diagnosis of a 
psychiatric disability which is causally related to active 
service.  There is no evidence of record that the Veteran has the 
training or experience necessary to make a diagnosis as to a 
psychiatric disability, or to determine its etiology. 

As the evidence of record does not reflect that the Veteran has a 
current psychiatric disability causally related to active 
service, service connection is not warranted. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include depression, is denied. 


REMAND

Erectile Dysfunction

As noted above, in October 2004, the Veteran was denied 
entitlement to service connection for impotency.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007), defines impotence 
as the lack of copulative power in the male due to inability to 
initiate an erection or to maintain an erection until 
ejaculation.  The Veteran did not file a notice of disagreement 
within one year, and the decision became final.  In April 2006, 
the Veteran filed a new claim for entitlement to service 
connection for erectile dysfunction.  Erectile dysfunction and 
impotence are synonymous; therefore, the Veteran's claim for 
erectile dysfunction should have been treated as whether new and 
material evidence was received to reopen a claim.  The Board 
finds that prior to determining whether new and material evidence 
has been received to reopen the claim, the Veteran is entitled to 
correct VCAA notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in the context of a claim to reopen, the Secretary must provide 
the appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Prior to adjudicating the 
Veteran's claim, the RO should ensure that the Veteran has been 
properly notified under the VCAA and Kent.

Headaches

The Veteran testified that he has had headaches since Vietnam.  
(See Board hearing transcript, page 22 and DRO hearing 
transcript, page 5).  The Veteran's STRs contain an entry dated 
in February 1969 which notes that the Veteran had complaints of 
right side headaches which were frontal and occipital, 
lightheadedness, dizzy spells, and heart pains.  It was noted 
that the Veteran had been aboard ship for 6 days, that his 
symptoms were vague, and that there were no real diagnostic 
findings.  There are no other clinical records of complaints of, 
or treatment for, headaches, until more than three decades later.  

October 2003 private medical records from St.V. Hospital reflect 
that the Veteran was seen for a headache on October 23, 2003.  A 
CT scan report indicates that the Veteran had a subarachnoid 
hemorrhage.  The diagnosis was cephalgia, status post 
subarachnoid hemorrhage.  The report further reflects that the 
there was an MRI in October 2002.  The Board finds that VA should 
attempt to obtain an MRI report from 2002, and any corresponding 
medical records which may reflect why the Veteran underwent an 
MRI in 2002.

February 2006 private medical records from St.V. Hospital reflect 
that a CT scan and MRI were obtained after the Veteran complained 
of a headache, vomiting, and vertigo.  A defect in the pituitary 
gland was noted. 

An August 2006 private medical record reflects that the Veteran 
had a history of headaches and underwent a polysomnography.  The 
report reflects a diagnosis of dyssomnia, obstructive sleep apnea 
and periodic limb movement disorder.  

A February 2009 private medical record by Dr. J.S. reflects a 
diagnosis of headaches, and that the Veteran should take Tylenol 
as needed. 

The Board finds that a VA examination and opinion as to whether 
the Veteran's current headaches are causally related to his 
headaches in February 1969 would be helpful in adjudicating the 
claim.

Balance Problems

The Veteran testified that he would get dizzy in service and 
appeared to indicate that the dizziness was related to headaches 
or hypertension.  (See Board hearing transcript, pages 19 and 20, 
and DRO hearing transcript, page 5).  As noted above, the 
Veteran's STRs contain an entry dated in February 1969 which 
notes complaints of dizzy spells, lightheadedness, heart pains, 
and headaches.  It was noted that the Veteran had been aboard 
ship for six days.  It was further noted that the Veteran's 
symptoms were vague and there were no real diagnostic findings.  
There are no other clinical records of complaints of, or 
treatment for, balance problems, until more than three decades 
later.  

A June 2005 private medical record from St. V. hospital reflects 
that the Veteran had a history of 3 stents in 2002, and presented 
with chest pain with dizziness, nausea, and shortness of breath 
over the past week.  It was noted that there was no history of 
dizziness or lightheadedness.  

An undated private medical record from St. V. Hospital reflects 
complaints of vertigo.  It was noted that the Veteran reported 
that he awoke with onset of dizziness with room spinning 
sensation followed by nausea and vomiting, and repeated episodes 
for the past one hour.  It was further noted that there was no 
history of similar symptoms and no history of stroke.  A prior 
history of coronary artery disease was noted.  

A February 2006 private medical record from St. V. hospital 
reflects that the Veteran had vertigo.  As noted above, a defect 
in the pituitary gland was noted upon diagnostic testing.  It was 
further noted in the records that the Veteran's previous stroke 
had started with vertigo.  It was noted that the Veteran had a 
past history of some intermittent attacks of vertigo, but that 
they usually resolved by taking Valium.  The Board finds that any 
private medical records regarding the Veteran's prescription for 
Valium would be useful and VA should attempt to obtain them.

The Board finds that a VA examination and opinion as to whether 
any current chronic disability manifested by impaired balance is 
causally related to service, to include lightheadedness and dizzy 
spells in February 1969, would be helpful in adjudicating the 
claim.

Infertility

The Veteran avers that he has infertility; there is no clinical 
diagnosis of record.  However, the Veteran avers that he has been 
tested for sterility.  The Veteran's STRs reflect a July 1970 
diagnosis of nonspecific urethritis for which the Veteran was 
treated with antibiotics.  August 1970 records reflect that the 
Veteran continued to have slight discharge and burning.  It was 
noted that no gonorrhea was present, and the diagnosis was 
nonspecified urethritis.  The Board finds that if the Veteran has 
any medical records, or can provide VA with pertinent information 
as the location of such records, indicating a diagnosis of 
infertility, VA should attempt to obtain them.  

The Board finds that a VA examination and opinion as to whether 
any current chronic disability manifested by infertility is 
causally related to service would be helpful in adjudicating the 
claim.

Hypertension

The Veteran avers that he has had hypertension since service as 
evidenced by his headaches and dizziness complaints in February 
1969.  There is no clinical record of hypertension in service.  
The Veteran's report of medical examination for entrance purposes 
reflects a blood pressure reading of 132/72.  The Veteran's 
report of medical examination for separation purposes reflects a 
blood pressure reading of 134/82.  The Veteran avers that he was 
first treated with hypertension medication by Dr. P.K. (the Board 
notes the transcript misspellings Dr. K.'s last name) and was at 
one point taking three mediations for hypertension.  Numerous 
medical records in the claims file reflect that Dr. P.K. is the 
Veteran's primary physician.  Therefore, the Board finds that VA 
should attempt to obtain pertinent medical records from Dr. P.K.

The Board finds that a VA examination and opinion as to whether 
current hypertension is causally related to service would be 
helpful in adjudicating the claim.

Residuals of stroke, Bilateral Hand and Foot disabilities, 
Pituitary Tumor, Memory loss

The Board is unable to determine if the Veteran's complaints of 
residuals of stroke, bilateral hand and foot disabilities, 
pituitary tumor, and memory loss are related to one another.  
Moreover, the Board is unable to determine if any of them is 
causally related to the Veteran's complaints of chest pain, 
dizziness, and headaches in service.  Prior to determining 
whether the Veteran is entitled to service connection, the Board 
finds that a VA medical opinion which discusses the relationship 
between the Veteran's disabilities, as well as to service, is 
necessary.  Specifically, a VA medical opinion should discuss the 
likelihood of a causal relationship between the Veteran's 
disabilities, noting which disability or disabilities, if any, 
are as likely as not, the result of which other disability or 
disabilities, and whether the complaints of chest pain, 
dizziness, and headaches in service were early manifestations of 
the Veteran's hypertension, pituitary tumor, or stroke.  The 
Board is precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the medical 
evidence of record. Smith v. Brown, 8 Vet. App. 546 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of 
whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for erectile dysfunction 
(impotency), to include as due to Agent Orange, 
in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2009), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006), and any other applicable 
legal precedent.  

The Veteran should be informed that his claim 
was previously denied in October 2004, the last 
final denial with regard to the claim, because 
there was no evidence that he had impotency 
causally related to active service; therefore, 
his claim cannot be reopened without evidence 
of a current diagnosis of impotency (erectile 
dysfunction) etiologically related to active 
service. 

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for any of 
the disabilities at issue, to include Dr. P.K., 
a March 2002 MRI, infertility test results, and 
any records regarding prescriptions for Valium.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain any pertinent 
medical records, not already associated with 
the claims file.  

If any of the above searches for any such 
identified records yields negative results, 
this fact should be noted in the claims 
folder.  Any documents received by VA should 
be associated with the claims folder.

3.  Thereafter, the Veteran should be afforded 
a VA examination or examinations to determine 
the nature and etiology of the Veteran's 
memory loss, bilateral hand and foot 
disabilities, residuals of stroke, balance 
difficulty, hypertension, infertility, 
pituitary tumor, and headaches.  All necessary 
tests should be performed.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that any disability at 
issue is causally related to his military 
service.  The examiner(s) is (are) asked to 
discuss the causal relationship, if any, 
between the Veteran's disabilities.  The 
claims folder, and this remand, should be 
reviewed in conjunction with such 
examination(s) and the examination report(s) 
should indicate that such a review was 
performed.  Any opinion expressed should be 
accompanied by a complete rationale.  
 
The Veteran should be advised that failure to 
appear for an examination or examinations as 
requested, and without good cause, could 
adversely affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2009).  

4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal, to include whether new 
and material evidence has been received to 
reopen a claim for entitlement to service 
connection for erectile dysfunction, to 
include as due to exposure to herbicides.  If 
any benefit sought on appeal is not granted, 
the RO should issue a supplemental statement 
of the case and provide the Veteran and his 
representative with an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


